PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/707,499
Filing Date: 9 Dec 2019
Appellant(s): Husqvarna AB



__________________
Nathaniel Quirk
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed June 13, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated December 7, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument

Ground 1 Rejection – Independent Claims 1 and 13

Appellant argues that Steffen discourages the inclusion of claimed components that the Office Action looks to Bolton to provide, in particular, the second electric motor; and Steffen teaches that a dual-motor solution as claimed is inferior and does not support the benefits realized by the approach provided in Steffen (Appeal Brief, 7, B, a, page 5, paragraph 3).
The Examiner disagrees.
Appellant has not provided any evidence of Steffen discouraging a second motor or teaching that a second motor is inferior.  In fact, Steffen does not discuss or even mention the use of a second motor or dual-motor solution for a single mass/shaft.  As such, Steffen does not discourage the use of a second motor or teach that a second motor would be inferior.

Appellant argues that Steffen states that a central motor with imbalance masses on either end of a motor shaft are “easier” to mount and create a uniform weight distribution; this is in clear contrast to the subject matter of the independent claims which state that two motors drive a common or shared mass (Appeal Brief, 7, B, a, page 5, paragraph 4).
The Examiner disagrees.
Steffen describes that a central motor with imbalance masses on either end of a motor shaft create a uniform weight distribution and are easier to mount when compared to a single motor and a single imbalance mass.  The combination of Steffen and Bolton results in a motor at either end of the motor shaft and an imbalance weight in the middle of the motors.  The weight distribution of this combination would be uniform as desired by Steffen and would provide the same benefits that Steffen discloses for the central motor and dual imbalance mass configuration.

Appellant argues that Steffen teaches the benefits of single, individually controlled motors including “advantageous movement properties” of the vibratory plate; and the coordinated operation of the claimed first and second motor, as a result of driving a common shaft, does not allow for “independent controlling” (Appeal Brief, 7, B, a, pages 6-7).
The Examiner disagrees.
The advantageous movement properties disclosed by Steffen are based on individual control of each “vibration exciter device” as described in paragraph 0031.  Since each vibration exciter device of Steffen includes a single motor, Steffen teaches individually controlling each of those single motors.  In the combination of Steffen and Bolton, however, each vibration exciter device includes a dual-motor.  In this combination, each dual-motor would be individually controlled to provide the advantageous movement properties.  Said another way, the motor pair of the dual-motor would operate together but would be separately controlled from the other motor pairs of the other vibration exciter devices.  Therefore, the combination of Steffen and Bolton results in individually controlled vibration exciter devices which achieve the same advantageous movement properties as the individually controlled vibration exciter devices of Steffen alone.

Appellant argues that Bolton fails to describe any concept related to weight distribution and its relationship to maneuverability of a device that is caused by the vibration as considered by Steffen; and simply creating a vibration using synchronized motors is quite different from placement of motors and masses to create a desired weight distribution for maneuverability (Appeal Brief, 7, B, a, page 7).
The Examiner disagrees.
Bolton is not required to describe weight distribution for maneuverability.  This is already disclosed by Steffen for example in paragraphs 0010 and 0015.  Steffen teaches that a uniform weight distribution and individually controlled vibration exciter devices are beneficial for maneuverability.  Bolton is simply used to teach that dual-motor solutions are known in the art.  The dual-motor solution taught by Bolton would satisfy the uniform weight distribution requirements already disclosed by Steffen.

Appellant argues that one of ordinary skill in the art would not look to Bolton due to the different approaches with respect to desired or undesired movement; and the motivation for static vibration in Bolton is in contradiction with the advantageous movement properties realized via the generation of force vectors in Steffen to cause the compactor to move (Appeal Brief, 7, B, a, page 7, last paragraph).
The Examiner disagrees.
Both Steffen and Bolton are related to vibration exciter devices that include imbalance masses rotated by motors.  The force vectors related to Steffen are due to the placement and individual control of the plural vibration exciter devices, not force vectors caused by the individual vibration exciter devices as argued.  Therefore, one of ordinary skill in the art would look to the individual imbalance mass vibration exciter devices of both Steffen and Bolton despite the different desired movements of the overall systems.

Appellant argues that neither of the cited references, alone or in combination, contemplates a bilaterally-symmetric weight distribution of a two-motor, one shaft and mass solution; and one of ordinary skill in the art would not be compelled to use the two-motor assembly of Bolton because the effect on maneuverability would be unknown and is essentially discouraged by Steffen (Appeal Brief, 7, B, a, page 8, first paragraph).
The Examiner disagrees.
The single motor, two mass configuration of Steffen results in a uniform and bilaterally-symmetric weight distribution.  The two motor, one shaft and mass solution of Bolton also results in a uniform and bilaterally-symmetric weight distribution.  Therefore, the combination of Steffen and Bolton results in a uniform and bilaterally-symmetric weight distribution.  As such, the effect on maneuverability would be predictable and, as explained above, is not discouraged by Steffen.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/STACY N LAWSON/Examiner, Art Unit 3678                                                                                                                                                                                                        
Conferees:
/AMBER R ANDERSON/Supervisory Patent Examiner, Art Unit 3678          

/MICHAEL J MILANO/Primary Examiner, OPQA                                                                                                                                                                                                        
                                                                                                                                                                                              
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.